             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 COMMONWEALTH OF
 MASSACHUSETTS,

                       Plaintiff,
                                                   COMPLAINT
        v.

 C. L. HAUTHAWAY & SONS CORP.,

                        Defendant.


                                       INTRODUCTION

       1.      Defendant                                                       operates a coatings

and adhesives manufacturing facility adjacent to the Saugus River at 638 Summer Street, Lynn,

                              . The company uses numerous hazardous chemicals, including

                             , an extremely hazardous chemical. By operating the Facility

without, among other things, preparing a risk management plan to reduce or eliminate the

potential for releases of TDI, C.L. Hauthaway has violated the chemical accident prevention

requirements of the Federal Clean Air Act. Additionally, by discharging industrial stormwater

into the Saugus River without applying for and obtaining a federal industrial stormwater

discharge permit, C.L. Hauthaway has violated the Federal Clean Water Act.

       2.      The Facility is located within an area recognized as one of the most biologically

significant estuaries in Massachusetts north of Boston. The Saugus River is a state-listed

impaired waterbody. Polluted stormwater, including polluted industrial stormwater, is the

leading cause of water quality impairment in Massachusetts.

       3.      The Facility is immediately adjacent to the Saugus River, within a flood zone, in a

densely populated mixed industrial/residential neighborhood. TDI is toxic, highly reactive, and
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 2 of 22



explosive when exposed to heat. In the case of an accidental release, TDI is known to cause or

may reasonably be expected to cause death, injury, or serious adverse effects to human health or

the environment. TDI is also reactive with water.

       4.                                                                                  civil suit

to enforce the requirements of the Federal Clean Air Act, 42 U.S.C. § 7401, et seq., and the Federal

Clean Water Act, 33 U.S.C. § 1251, et seq. The Commonwealth seeks injunctive relief, civil

penalties, and other relief the Court deems appropriate to redress C.L.               failure to

comply with Federal chemical accident prevention requirements and unlawful discharges of

pollution.

                                  JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over the parties and the subject matter

of this action pursuant to Section 304(a) of the Federal Clean Air Act           , 42 U.S.C. §

7604(a), Section 505(a)(1)(A) of the Federal Clean Water Act              , 33 U.S.C.

§ 1365(a)(1)(A), and 28 U.S.C. § 1331 (an action arising under the laws of the United States).

               On             ,         plaintiff provided notice of C.L. Hauthaway

the CAA and the CWA, and of its intention to file suit against C.L. Hauthaway



the Massachusetts Department of Environmental                    Mass         the Governor of

Massachusetts; and to C.L. Hauthaway, as required by Section 304(b)(1)(A) of the CAA, 42

U.S.C. § 7604(b)(1)(A) and Section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A).

       7.      More than sixty days have passed since notice was served.

       8.      This action is not barred by any prior state or federal action to enforce the

violations alleged in this complaint.

                                                   2
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 3 of 22



       9.      The Commonwealth has an interest in protecting public health, the integrity of the

Massachusetts environment, and the related health, safety, economic, recreational, aesthetic, and

environmental interest that the environment provides for its residents. The interests of the

Commonwealth have been, are being, and will continue to be adversely affected by C.L.

Hauthaway

herein will redress the harms to the Commonwealth caused by C.L. Hauthaway

Continuing commission of the acts and omissions alleged herein will irreparably harm the

Commonwealth, for which harm it has no plain, speedy, or adequate remedy at law.

       10.     Venue is proper in the District Court of Massachusetts pursuant to Section

304(c)(1) of the CAA, 42 U.S.C. § 7604(c)(1), and Section 505(c)(1) of the CWA, 33 U.S.C.

§ 1365(c)(1), because the source of the violations is located within this judicial district.

                                             PARTIES

       11.     Plaintiff is the Commonwealth appearing by and through the Attorney General.

       12.     The Attorney General is the chief law officer of the Commonwealth, with offices

at One Ashburton Place, Boston, Massachusetts. She is authorized to bring this action and to

seek the relief requested herein under G.L. c. 12, §§ 3 and 11D.

       13.     Defendant C.L. Hauthaway is a domestic corporation that operates a coatings and

adhesives manufacturing facility in Lynn, Massachusetts.

                                 STATUTORY BACKGROUND

                              Federal Clean Air Act Requirements

       14.     In 1990, Congress amended the CAA to add Section 112(r), 42 U.S.C. § 7412(r),

in response to several catastrophic chemical accidents, including the release of toxic gas from a

pesticide plant in Bhopal, India in 1984 that killed thousands of people. This new provision of

                                                  3
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 4 of 22



the CAA mandated a system of comprehensive risk management planning by industrial facilities

to reduce or eliminate potential harm to the environment and public health from accidental

releases of extremely hazardous chemicals. In 1996, EPA published regulations pursuant to

Section 112(r) of the CAA at 40 C.F.R. Part 68 (the 112(r) Regulations

       15.     The 112(r) Regulations cover industrial processes at stationary sources that

involve the use, storage, manufacturing, or handling of certain extremely hazardous substances.

40 C.F.R. § 68.3. Stationary sources include facilities that emit or may emit any air pollutant. See

Sections 112(a) and 111(a) of the CAA, 42 U.S.C. §§ 7412(a)(3), 7411(a)(3).

       16.     The 112(r) Regulations require that facilities that are stationary sources with listed

substances in excess of threshold quantities prepare and implement risk management programs to

prevent and mitigate accidental releases. 40 C.F.R. Part 68.

       17.     Section 112(r) requires EPA to promulgate a list of extremely hazardous

                                                                                         onably be

anticipated to cause death, injury, or serious adverse effects to human health or the

               Congress specifically instructed EPA to include TDI on this list of extremely

hazardous substances. See Section 112(r)(3); 42 U.S.C. § 7412(r).

       18.     In 1994, EPA listed TDI as an extremely hazardous chemical, with a regulatory

threshold quantity of 10,000 pounds (lbs.). See 40 C.F.R. § 68.130, Tables 1 and 2; 59 Fed. Reg.

4478-01 (Jan. 31, 1994).

       19.     Thus, any stationary source facility with more than 10,000 lbs. of TDI in a

process is a regulated facility subject to the risk management requirements of Section 112(r) and

the Section 112(r) Regulations.



                                                 4
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 5 of 22



       20.     Owners of facilities subject to the 112(r) Regulations must determine which

Program applies to their covered process(es), using the criteria set forth in 40 C.F.R. § 68.10.

Facilities are identified by their industrial processes as falling into one of three tiers -- Programs

1, 2, and 3. Programs 2 and 3 are subject to requirements that are more comprehensive than those

for Program 1, because, among other things, they have a larger potential for offsite consequences

associated with a worst-case accidental release. See 40 C.F.R. § 68.10.

       21.     Each regulated facility must submit to EPA a certified Risk Management Plan

pursuant to Section 112(r)(7)(B)(iii) and 40 C.F.R. Part 68, Subpart G. The Risk Management

Plan must include, among other things,                    accidental release prevention and

emergency response policies, regulated substances handled, five-year accident history,

emergency response program, planned changes to improve safety, worst-case release scenarios,

and registration form. See 40 C.F.R. Part 68, Subpart G. Facilities subject to Programs 2 and 3

must also prepare a hazard review or process hazard analysis, respectively, addressing the risks

associated with those processes and the safeguards in place to control such hazards. See id. §§

68.50, 68.67, 68.170, 68.175.

       22.     Proactive risk management planning by companies handling significant amounts

of extremely hazardous substances lessens the likelihood of accidental releases of those

substances. Risk Management Plans also provide essential information to help government

agencies and the public understand the hazards at facilities and the steps being taken to address

those hazards. The availability of these plans increases the prospects of identifying the most

probable high risk or high consequence accidents that may happen in a community and of

spreading response resources appropriately.



                                                   5
              Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 6 of 22



        23.      The Risk Management Plan is required to be submitted to EPA no later than the

latest of the following dates: June 21, 1999, three years after the date on which such extremely

hazardous substance is first listed by EPA pursuant to the 112(r) Regulations, or the date on

which the extremely hazardous substance is first present in a process above the threshold

quantity. 40 C.F.R. § 68.150.

        24.      It is a violation of Section 112(r)(7)(E) of the CAA for a person to operate any

stationary source in violation of a regulation or requirement established to implement the

accident prevention requirements of the Section 112(r). 42 U.S.C § 7412(r)(7)(E).

        25.      The CAA

requirement under S

emission standard or otherwise, Section 304(f)(3) of the CAA, 42 U.S.C. § 7604(f)(3),

including each and every provision of Section 112(r) and the Section 112(r) Regulations.

        26.      Any person may commence a civil enforcement action under the CAA against any



lim           Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

        27.      The Commonwealth is entitled to bring suit under 42 U.S.C. § 7604 because it is a

           as defined by 42 U.S.C. § 7602(e). Section 304(e) of the CAA, 42 U.S.C. § 7604(e).

        28.      This Court has authority to enjoin violations of the CAA, and to impose penalties

of up to $99,681 per day for each violation of the CAA. See Sections 113(b) and 304(a) of the

CAA, 42 U.S.C. §§ 7413(b), 7604(a), and 84 Fed. Reg. 2056, 2059 (Feb. 6, 2019).1




1
 The statutory maximum civil penalty for violations that occurred on or before November 2, 2015 is $37,500 per
day, per violation. 40 CFR § 19.4, Table 1.

                                                       6
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 7 of 22



                           Federal Clean Water Act Requirements

       29.     The CWA makes the discharge of pollution into waters of the United States

unlawful unless the discharge complies with certain statutory requirements, including the

requirement that the discharge be permitted by EPA under the National Pollutant Discharge

                                 See Sections 301(a), 402(a), and 402(p) of the CWA, 33 U.S.C.

§§ 1311(a), 1342(a), 1342(p).

       30.     Polluted stormwater is the leading cause of water quality impairment in

Massachusetts. During every rain or snowmelt event, runoff flows over the land surface, picking

up potential pollutants such as sediment, nutrients, metals, and petroleum by-products. Polluted

stormwater runoff can be harmful to plants, animals, and people.

       31.     To minimize polluted stormwater discharges from industrial facilities, EPA has



EPA first issued the Stormwater Permit in 1995 and reissued the permit in 2000, 2008, and 2015.

See 60 Fed. Reg. 50804 (Sept. 29, 1995); 65 Fed. Reg. 64746 (Oct. 30, 2000); 73 Fed. Reg.

56572 (Sept. 29, 2008); 80 Fed. Reg. 34403 (June 4, 2015).

       32.     Chemical and allied products manufacturing facilities that discharge industrial

stormwater to waters of the United States directly or through separate storm sewer systems are

subject to the requirements of this Stormwater Permit. Stormwater Permit, Appendix D, pgs. D-1

and D-2.

33.    The Stormwater Permit requires these facilities to, among other things:

               a.

                      other things, describes the facility and identifies all stormwater outfalls,

                      Stormwater Permit, pg. 31;

                                                 7
Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 8 of 22



 b.

       Stormwater Permit that lists all stormwater outfalls by a unique 3-digit

       code and corresponding latitude and longitude coordinates, Stormwater

       Permit, Appendix G;

 c.    ensure that pollutant control measures minimize pollutants in stormwater

       discharges, Stormwater Permit, pg. 14;

 d.    locate materials, equipment, and activities to contain potential spills,

       Stormwater Permit, pg. 15;

 e.    use structural and non-structural control measures to minimize the

       discharge of sediment, Stormwater Permit, pg. 17;

 f.    evaluate for and eliminate unauthorized non-stormwater discharges,

       Stormwater Permit, pg. 19;

 g.    ensure that stormwater discharges do not cause or have the reasonable

       potential to cause or contribute to a violation of water quality standards,

       Stormwater Permit, pg. 20;

 h.    implement any applicable sector specific best management practices,

       Stormwater Permit, pg. 135;

 i.    conduct corrective action to expeditiously eliminate excessive stormwater

       pollution and unauthorized non-stormwater discharges, Stormwater

       Permit, pgs. 27-29;

 j.    conduct routine facility inspections at least quarterly (Stormwater Permit,

       pg. 22) and quarterly visual assessments (Stormwater Permit, pg. 24) to,

       among other things, sample and assess the quality of th

                                 8
              Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 9 of 22



                          stormwater discharges, ensure that stormwater control measures required

                          by the permit are functioning correctly and are adequate to minimize

                          pollutant discharge, and timely perform corrective actions when they are

                          not, Stormwater Permit, pgs. 22-26;

                 k.       timely prepare and submit to EPA annual reports that include findings

                          from the facility inspections and visual assessments and the

                          documentation of corrective actions, Stormwater Permit, pgs. 49-50; and

                 l.       comply with any additional Massachusetts requirements, including but not

                          limited to the requirements of the Massachusetts Clean Waters Act and its

                          implementing regulations. Stormwater Permit, pg. 170.

        34.      Section 505(a)(1) and Section 505(f) of the CWA provide for citizen enforcement

actions against an                            any individual, corporation, or partnership, for violations

of NPDES permit requirements and for unpermitted discharges of pollutants. Sections 505(a)(1),

(f), and 502(5), 33 U.S.C. §§ 1365(a)(1) and (f), § 1362(5).

        35.      The Commonwealth is entitled to bring suit under Section 505 of the CWA,

                                                                                              See Section

505(g) of the CWA, 33 U.S.C. § 1365(g).

        36.      Under Section 505 of the CWA, this Court has authority to enjoin violations of

the Stormwater Permit and to impose penalties of up to $54,833 per day for each of violation.

See Sections 505(a) and 309(d) of the CWA, 33 U.S.C. §§ 1365(a), 1319(d); 40 C.F.R. §§ 19.1

19.4; 83 Fed. Reg. 2058 (Feb. 5, 2019).2


2
 The statutory maximum civil penalty for violations that occurred on or before November 2, 2015 is $37,500 per
day, per violation. 40 CFR § 19.4, Table 1.

                                                       9
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 10 of 22



                                  STATEMENT OF FACTS

                  Description of the C.L. Hauthaway Facility and Activities

       37.     C.L. Hauthaway manufactures finishing materials and advanced polymers used by

textiles and coatings makers at the Facility. The company also makes coatings resins

(polyurethanes), leather finishes (adhesion promoters, basecoat polymers), and textile finishes

(flame retardant polymers and compounds). Its polyurethane products are also occasionally made

to order. C.L. Hauthaway sells its products within and outside of the United States to companies

that manufacture, among other things, flooring, automotive interior plastics, and leather products.

       38.     The Facility is immediately adjacent to the Saugus River, within a flood zone, in a

densely populated mixed industrial/residential neighborhood.

       39.     As shown in the below annotated aerial photograph, the Facility abuts

approximately five homes and is within feet of numerous other residential properties.




                                                10
               Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 11 of 22




                                   Source: Google Maps (Nov. 5, 2019)
         Annotated                                to show approximate boundaries of Facility


         40.     The neighborhood surrounding the Facility has been identified by the

Commonwealth and EPA as an Environmental Justice community because it has the potential to be

disproportionately impacted by environmental harms and risks.

         41.     The Facility is



special recognition and heightened environmental protection and stewardship because of the

quality, uniqueness, and significance of its natural and cultural resources. The Rumney Marshes



biolog

approximately 1,000 acres of highly productive saltmarsh, tidal flats, and shallow subtidal
                                               11
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 12 of 22



channels. An extraordinary variety of birds use the area, and several species state-listed as

endangered, threatened, or of special concern are recorded there. These species include the



Giant Hyssop, the following plants designated as threatened: Hairy Agrimony, Long-styled

Sanicle, the following plant designated as of special concern: American Sea-blite, and the

following plants on a designated watch-list: Allegheny Buttercup, Lace-grass, Maple-leaf

Goosefoot, Showy Orchis, Vetchling, Marsh-pea, White Lettuce, Wild Black Currant, Willow

Aster, and Yellow Thistle. The saltmarshes are also vitally important in their capacity to prevent

flood damage by providing flood water storage.

       42.       MassDEP and EPA have included the area of the Saugus River adjacent to the

Facility on the list of impaired waterbodies pursuant to Section 303(d) of the CWA. Section 303(d)

requires states to submit to EPA a list of impaired waters for which additional pollutant reduction

regulatory measures are necessary. 33 U.S.C. § 1313(d). Water quality in the area of the Facility is

impaired by, among other things, oil and grease.

                  Inadequate Management of Extremely Hazardous Chemicals

                          Extremely Hazardous Chemicals at the Facility

       43.       C.L. Hauthaway                involve the use of numerous hazardous chemicals,

including TDI.

       44.       As discussed above, TDI is listed as a regulated extremely hazardous substance

under Section 112(r) of the CAA. In the case of an accidental release, TDI is known to cause or

may reasonably be anticipated to cause death, injury, or serious adverse effects to human health

or the environment.



                                                   12
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 13 of 22



       45.     TDI is a toxic and highly reactive organic compound used in the manufacture of

polyurethane flexible foam and non-foam urethanes. It is highly toxic when inhaled, ingested, or

exposed to the skin or eyes. It is also a suspected carcinogen.

       46.     TDI is explosive when exposed to heat, and when heated to decomposition it

emits highly toxic fumes of carbon monoxide, carbon dioxide, hydrogen cyanide, and nitrogen

oxides. TDI reacts with water to release carbon dioxide gas and heat, which may cause

containers to rupture and cause harmful vapors to be released.

       47.     Because of its toxic and reactive properties, TDI is capable of contaminating

water supplies and creating a human health hazard.

             Noncompliance with Chemical Accident Prevention Requirements of CAA
       48.

Planning and Community Right to Know Act, TDI was present at its Facility in amounts

exceeding the Section 112(r) threshold, discussed below, of 10,000 pounds. Specifically, the

company has reported amounts of TDI exceeding the threshold for at least the three years prior to

2019 (19,772 lbs. in 2018 and 2017, and 13,795 lbs. in 2016).

       49.     C.L. Hauthaway has not prepared or submitted to EPA a Risk Management Plan

as is required by Section 112(r) of the CAA, 42 U.S.C. § 7412(r), and 40 C.F.R. § 68, Subpart G.

       50.     C.L. Hauthaway has not otherwise complied with the accident prevention and

planning requirements in 40 C.F.R. Part 68.

       51.     C.L. Hauthaway has not determined its program eligibility in accordance with 40

C.F.R. § 68.12.

       52.                                               ublic receptors, including offsite

residences, it is likely that its operations fall within either Program 2 or Program 3.

                                                 13
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 14 of 22



       53.     C.L. Hauthaway has not complied with the planning requirements that apply to

Program 2 or Program 3 facilities, including but not limited to the requirement to prepare a

hazard review (if Program 2) or process hazard analysis (if Program 3) addressing the risks

associated with its process and addressing the safeguards in place to control such hazards. See 40

C.F.R. §§ 68.50, 68.676, 68.170, and 68.175.

       54.     C.L. Hauthaway has operated the Facility while violating Section 112(r) of the

CAA, 42 U.S.C. § 7412(r), and 40 C.F.R. § 68, Subpart G.

         Inadequate Control and Monitoring of Industrial Stormwater Discharges

                     Discharges of Industrial Stormwater to the Saugus River
       55.     Areas at the Facility are exposed to precipitation.

       56.     Stormwater that falls on the roofs, trucks, equipment, ground surface, storage

vessels, and other materials at the Facility becomes contaminated with pollutants.

       57.     Some stormwater that falls on the roofs, trucks, equipment, ground surface,

storage vessels, and other materials at the Facility that became contaminated with pollutants runs

off of the Facility into the Saugus River and/or off of the Facility into catch basins connected



Canal Street and from there to the Saugus River.

                 Failure to Obtain and Comply with the EPA Stormwater Permit
       58.     C.L. Hauthaway has not submitted a Notice of Intent to be covered by the

Stormwater Permit.

       59.     C.L. Hauthaway has not complied with the terms of the Stormwater Permit. The

company has failed to:




                                                 14
Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 15 of 22



  a. prepare a SWPPP for the Facility that, among other things, includes the

       location of all stormwater outfalls in the SWPPP (violation of section 5.2);

  b.

       1.2.1);

  c. ensure that pollutant control measures minimize pollutants in its stormwater

       discharges (violation of section 2.1);

  d. locate materials, equipment, and activities to contain potential spills (violation

       of section 2.1.2.1);

  e. use structural and non-structural control measures to minimize the discharge

       of sediment (violation of section 2.1.2.5);

  f. evaluate for the presence of and eliminate all non-stormwater discharges at

       each Facility (violation of section 2.1.2.9);

  g. ensure that stormwater discharges do not cause or contribute to a violation of

       water quality standards (violation of section 2.2.1);

  h. implement any applicable sector specific best managemwent practices

       (violation of section 8.C);

  i. conduct corrective action to expeditiously eliminate excessive stormwater

       pollution and unauthorized non-stormwater discharges, (violation of section

       4.1);

  j. conduct routine and quarterly facility inspections to ensure, among other

       things, that control measures are functioning correctly and are adequate to

       minimize pollutant discharges (violation of sections 3.1 and 3.2);



                                     15
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 16 of 22



               k. timely prepare and submit to EPA annual reports that include findings from

                  the facility inspections and visual assessments and the documentation of

                  corrective actions (violation of section 7.5); and

               l. comply with additional state requirements incorporated by reference into the

                  Permit, including the Massachusetts Clean Waters Act and the Massachusetts

                  Wetlands Protection Act (violation of section 9.1.2.1).

                                FIRST CAUSE OF ACTION
                    Failure to Submit a Risk Management Plan to EPA:
                Violations of Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

       60.     The Commonwealth realleges and incorporates by reference the allegations

contained in the above paragraphs.

       61.     C.L. Hauthaway                                          Section 304(a)(1) of the

CAA, 42 U.S.C. § 7604(a)(1).

       62.                                                                 Section 304(a)(1) of the

CAA, 42 U.S.C. § 7604(a)(1).

       63.

the CAA, 42. U.S.C. § 7412(r)(2)(c) and 40 C.F.R. § 68.3.

       64.     At all relevant times, C.L. Hauthaway has been the owner and/or operator of the

Facility within the meaning of Section 112(a)(9), 42 U.S.C. § 7412(a)(9), and 40 C.F.R. § 68.3.

       65.                                                                          sing TDI is a



       66.     Since at least January 2016, C.L. Hauthaway has had more than the threshold

amount of TDI, as set out in 40 C.F.R. § 68.130, in the covered process.



                                               16
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 17 of 22



       67.     C.L. Hauthaway was required, pursuant to 40 C.F.R. § 68.150, to submit a Risk

Management Plan to EPA on the date on which TDI was first present in the process above the

threshold quantity of 10,000 lbs.

       68.     As of the date of this Complaint, C.L. Hauthaway has not submitted a Risk

Management Plan to EPA.

       69.     By failing to submit a Risk Management Plan to EPA, C.L. Hauthaway violated

and continues to violate Section 112(r)(7)(B)(iii) of the CAA and 40 C.F.R. Part 68, Subpart G.

       70.     The Risk Management Plan submission requirements in Section 112(r)(7)(B)(iii)

of the CAA and 40 C.F.R. Part 68, Subpart G are emission standards or limitations under the

CAA for purposes of enforcement under Section 304(a) of the CAA. See Sections 112(r)(7)(E) and

304(a) of the CAA, 42 U.S.C. §§ 7412(r)(7)(E), 7604(a).

       71.     By failing to comply with the Risk Management Plan submission requirements in

Section 112(r)(7)(B)(iii) of the CAA and 40 C.F.R. Part 68, Subpart G, the company has violated

and continues to violate Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

       72.     Each of C.L. Hauthaway                  the Risk Management Plan submission

requirements in Section 112(r)(7)(B)(iii) of the CAA and 40 C.F.R. Part 68 is a separate and

distinct violation of an emission standard or limitation under the CAA for each day on which the

violation occurred and/or continued. See Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

                               SECOND CAUSE OF ACTION
                  Failure to Comply With the Section 112(r) Regulations:
                Violations of Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

       73.     The Commonwealth realleges and incorporates by reference the allegations

contained in the above paragraphs.



                                               17
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 18 of 22



       74.     C.L. Hauthaway has not complied with the sections of Subparts A, B, C, D, E, F,

and/or H of the Section 112(r) Regulations that apply to its operations, including but not limited to

the requirement that it determine its program eligibility under 40 C.F.R. § 68.12, and prepare a

hazard review or process hazard analysis under 40 C.F.R. §§ 68.50, 68.676, 68.170, and 68.175.

       75.     The sections of Subparts A, B, C, D, E, F, and/or H of the Section 112(r)

                                                          are emission standards or limitations

under the CAA for purposes of enforcement under Section 304(a) of the CAA. See Sections

112(r)(7)(E) and 304(a) of the CAA, 42 U.S.C. §§ 7412(r)(7)(E), 7604(a).

       76.     By failing to comply with the sections of Subparts A, B, C, D, E, F, and/or H of



violated and continues to violate Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

       77.     Each of                                    the sections of Subparts A, B, C, D, E, F,

and/or H of the Section 112(r) Regulations that apply to                                 a separate

and distinct violation of an emission standard or limitation under the CAA for each day on which

the violation occurred and/or continued. See Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

                                 THIRD CAUSE OF ACTION
                            Operation of a Facility in Violation of
                      Section 112(r) and the Section 112(r) Regulations:
                 Violations of Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

       78.     The Commonwealth realleges and incorporates by reference the allegations

contained in the above paragraphs.

       79.     Section 112(r)(7)(E) of the Clean Air Act prohibits the operation of a facility in

violation of Section 112(r) or the Section 112(r) Regulations. 42 U.S.C. § 7412(r)(7)(E).




                                                 18
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 19 of 22



       80.     By operating the Facility in violation of Section 112(r) and the Section 112(r)

Regulations, C.L. Hauthaway has violated and continues to violate Section 112(r)(7)(E) of the

Clean Air Act. 42 U.S.C. § 7412(r)(7)(E).

       81.     The prohibition against operating a facility in violation of Section 112(r) and the

Section 112(r) Regulations is an emission standard or limitation under the CAA for purposes of

enforcement under Section 304(a) of the CAA. See Sections 112(r)(7)(E) and 304(a) of the

CAA, 42 U.S.C. §§ 7412(r)(7)(E), 7604(a).

       82.     By operating the Facility in violation of Section 112(r) and the Section 112(r)

Regulations, the company has violated and continues to violate Section 304(a) of the CAA, 42

U.S.C. § 7604(a).

       83.                                                  prohibition against operating a facility

in violation of Section 112(r) and the Section 112(r) Regulations is a separate and distinct

violation of an emission standard or limitation under the CAA for each day on which the

violation occurred and/or continued. See Section 304(a) of the CAA, 42 U.S.C. § 7604(a).

                              FOURTH CAUSE OF ACTION
       Discharges of Industrial Stormwater Without a Federal Stormwater Permit:
      Violations of Section 301(a) of the Federal Clean Water Act, 33 U.S.C. § 1311(a)
       84.     The Commonwealth realleges and incorporates by reference the allegations
contained in the above paragraphs.

       85.     C.L. Hauthaway                                                             CWA,

33 U.S.C. § 1362(5).

       86.     C.L. Hauthaway

                                                         . § 122.26(b)(14).




                                                19
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 20 of 22



       87.     The Facility

described in the Stormwater Permit. See Stormwater Permit, Appendix D, pgs. D-1 and D-2.

       88.     The Saugus                                                         ection 502(7) of

the CWA, 33 U.S.C. § 1362(7).

       89.     By discharging stormwater associated with industrial activity to the Saugus River

from the Facility either directly or via catch basins on Summer Street, River Street, and/or Canal

Street, C.L. Hauthaway has violated the CWA

authorized by any NPDES permit. See Sections 301(a), 402(a) and 402(p) of the CWA, 33

U.S.C. §§ 1311(a), 1342(a), 1342(p).

       90.     Each of C.L. Hauthaway

discharges is a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. §

1311(a), for each day on which the unpermitted discharge occurred and/or continued.

       91.     These violations establish an ongoing pattern of failure to comply with the

CWA

                                FIFTH CAUSE OF ACTION
                    Noncompliance with the Federal Stormwater Permit:
      Violations of Section 301(a) of the Federal Clean Water Act, 33 U.S.C. § 1311(a)
       92.     The Commonwealth realleges and incorporates by reference the allegations
contained in the above paragraphs.

       93.     C.L. Hauthaway has violated the Stormwater Permit by failing to implement its

requirements, as set forth in paragraph 62, above.

       94.     Each of                   s violations of each of the requirement of the

Stormwater Permit is a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C.




                                                20
             Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 21 of 22



§ 1311(a), for each day on which the violation occurred and/or continued. See also Section

505(a)(1) and (f) of the CWA, 33 U.S.C. §§ 1365(a)(1) and (f).

       95.     These violations establish an ongoing pattern of failure to comply with the



                                    RELIEF REQUESTED

       WHEREFORE, the Commonwealth respectfully requests that this Court grant the

following relief:

       1.      Require C.L. Hauthaway to prepare and submit to EPA a Risk Management Plan

that complies with the requirements of Section 112(r) of the CAA, 42 U.S.C. 7412(r) and 40

C.F.R. §§ 68.12 and Subpart G, and to otherwise comply with applicable requirements of Section

112(r) of the CAA and 40 C.F.R. Part 68;

       2.      Require C.L. Hauthaway to either eliminate stormwater discharges to the Saugus

                                                        Federal Stormwater Permit;

       3.      Order C.L. Hauthaway to pay civil penalties of up to:

               a. $37,500 per day for each violation of the CAA that occurred on or before

                    November 2, 2015 and up to $99,681 per day for each violation of the CAA

                    that occurred after November 2, 2015, pursuant to Sections 113(b) and 304(a)

                    of the CAA, 42 U.S.C. §§ 7413(b), 7604(a), 40 CFR § 19.4, and 84 Fed. Reg.

                    2056, 2059 (Feb. 6, 2019);

               b. $37,500 per day for each violation of the CWA that occurred on or before

                    November 2, 2015 and up to $54,833 per day for each violation of the CWA

                    that occurred after November 2, 2015, pursuant to Sections 309(d) and 505(a)



                                                 21
              Case 1:20-cv-12163-PBS Document 1 Filed 12/04/20 Page 22 of 22



                   of the CWA, 33 U.S.C. §§ 1319(d), 1365(a), 40 CFR § 19.4, and 84 Fed. Reg.

                   2058 (Feb. 6, 2019);

         4.     Order C.L. Hauthaway to take appropriate actions to restore the quality of

protected resource areas and waterways impaired by its activities;

         5.     Award                         costs (including reasonable investigative, attorney,

witness, and consultant fees) as authorized by Section 304(d) of the CAA, 42 U.S.C. § 7604(d),

and Section 505(d) of the CWA, 33 U.S.C. § 1365(d); and

         6.     Award any such other and further relief as this Court may deem appropriate.

Dated:              , 2020
                                          Respectfully submitted,

                                          COMMONWEALTH OF MASSACHUSETTS

                                          By its attorneys,

                                          MAURA HEALEY
                                          ATTORNEY GENERAL

                                          /s/ Nora J. Chorover
                                          Nora J. Chorover (Bar No. 547352)
                                          Special Assistant Attorney General
                                          Environmental Protection Division
                                          Office of the Attorney General
                                          One Ashburton Place, 18th Floor
                                          Boston, Massachusetts 02108
                                          Tel: (617) 727-2200, ext. 2436
                                          Nora.Chorover@mass.gov




                                                 22
